373 F.2d 530
Faye COHEN, Appellant,v.S. P. RYDER, Regional Director, Third United States CivilService Region, John W. Mary, Jr., Chairman, United StatesCivil Service Commission, L. J. Andolek, Vice-Chairman,United States Civil Service Commission, Robert E. Hampton,Commissioner, United States Civil Service Commission and theUnited States of America, c/o the Honorable Nicholas de B.Katzenbach, Attorney General of the United States.
No. 16187.
United States Court of Appeals Third Circuit.
Submitted Feb. 16, 1967.Decided March 14, 1967.

Bernard C. Bryman, Philadelphia, Pa., for appellant.
James C. Lightfoot, Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., for appellees.
Before SMITH and SEITZ, Circuit Judges, and JOSEPH S. LORD III, District Judge.
OPINION OF THE COURT PER CURIAM.


1
This is a civil action in which the appellant sought review of the action and decision of the Civil Service Commission.  The jurisdiction of the district court was invoked under Section 10 of the Administrative Procedure Act, 5 U.S.C.A. 1009.  The matter came before the court below on motions for summary judgment filed on behalf of the respective parties.  The motion of the appellant was denied and that of the appellees was granted.  This appeal followed.  We have reviewed the entire record, including the transcript of the proceedings before the Commission, and find no error.


2
The judgment of the district court will be affirmed on its well reasoned opinion, 258 F.Supp 693.